       Case 3:18-cr-00049-CAR-CHW Document 23 Filed 01/10/19 Page 1 of 1



                                                                                                                        )
                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                    ATHENS DIVISION
                                   AT ATHENS, GEORGIA

                                           MINUTE SHEET
                                      OF COURT PROCEEDINGS ()

Date: 01/10/2019                                      Type of Hearing:           Pretrial Conference

Judge: C. Ashley Royal                                Court Reporter:           · Tammy DiRocco

Courtroom Deputy: Lee Anne Purvis                     Law Clerk:

                                     Case Number: 3:18-cr-49-l(CAR)

U.S.A.                                                Counsel:                   Tamara Jarrett

         vs.

Kyle Myers                                            Counsel:                   Patrick Deering

Agents/Experts in attendance: Jessica McFadden, USPO

Disclaimer: Contents ofthis Minute Sheet are for administrative purposes ONLY and are NOT meant as a
~ubstitutionfor the official court record. Attorneys should contact the court reporter and order a transcript ifthere
are any questions as to the contents herein.                                                    ··
                                                       Court time for JSlO/MJSTAR:/02

The Court calls the case. AUSA Tamara Jarrett requests a continuance for additional plea
negotiations. Patrick Deering joins in the request. Case continued.
